DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication received on 11/04/2021 Claims 1, 3-6, 8-14, 16-19 , 21-22 and 23-25 are pending of which claims 1, 3, 4, 8, 9, 14, 16-18, 21,23-24  are amended. 

Claim interpretation
Claims 1, 14 and 21 recite that the a first IoT device associated with a first IoT messaging platform and operating with a first messaging protocol only supported by the first IoT messaging platform, and a second IoT device associated with a second IoT messaging platform and operating with a second messaging protocol only supported by the second IoT messaging platform. Such claims recite that the first and second IOT devices operate only in the first and second respective protocols supported by the platform. A device that is only capable of a single protocol is not patentable distinct from a device that is capable of more than one protocol. The translation of protocols of messages sent between devices that are capable of multiple protocols would be the same as when said devices are only capable of a single protocol. Thus while such claims are considered they are given no patentable weight.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-13 of U.S. Patent No. 9,009,230 in view of Brady et al US . Although the claims at issue are not identical, they are not patentably distinct from each other because Clam1 of the instant application recites the same steps of a methods regarding sending of messages between a plurality of IOT devices where a server/proxy/mediator translate the protocols of the messages between IOT devices. ‘270 does not recite limitations with respect to performing guaranteed delivery by use of QOS parameters and that the devices are sensors and outputs.. Brady in the same area of a pub/sub message system teaches such a system performing guaranteed deliver by use of QOS parameters with a IOT system of sensors and outputs. It would have been obvious to modify the claims of the ‘230 with Brady to recite the limitations of the independent claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-9, 13-14, 16-19 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al US 2007/0028001, and further in view of Brady et al US 2017/0180277 and Hoffner US 2018/0167476
Regarding claims 1, 14 and 21, Phillips teaches a system, method and non-transitory CRM comprising: a messaging system server configured to interface with a Internet of Thing (IoT) platform network made up of a plurality IOT messaging platforms, with each IoT messaging platform supporting a particular IoT messaging protocol, with 
a first IoT device associated with a first IOT messaging protocol and operating with a first messaging protocol only supported by the first IoT messaging platform and a second IoT device associated with a second IOT messaging platform and operating with a second messaging protocol only supported by the second IoT messaging platform, with the second messaging protocol being different from the first messaging protocol, and with the second IoT device being subscribed to receive messages from the first IoT device(Phillips teaches sending  of messages back and forth between a server device to a client device  , in other words from a first IOT device to a second IOT device. The client and servers may have use different messaging protocols and the AONs proxies translates from one protocol to another as needed, although Phillips does not specifically teach that the server and client are limited to only supporting one protocol one of ordinary skill would understand that based on circumstances there would be a client and server each supporting only a single protocol., ¶s 164,180, 196, 235 ),
[“FIG. 4 depicts a sample flow 400 that might be associated with a particular message classification. Flow 400 comprises, in order, actions 402-414; other flows may comprise one or more other actions. Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol. Action 412 indicates that the message should be encrypted using a particular key. Action 414 indicates that the message should be forwarded towards the message's destination.”, ¶164]
["In addition, AONS provides translation services from one format to another based on the needs of applications. A typical deployment might involve a first AONS node that receives an application message (the client proxy) translating the message to a "canonical" format, which is carried as an AONS message through the AONS network. The server proxy might translate the message from the "canonical" format to the format understood by the receiving application before delivering the message. For understanding some of the non-industry standard formats, a message dictionary may be used.", ¶180]
["A typical message flow involves a particular client application 714A submitting a message to the AEP Client Proxy (CP) 704 through one of the various access protocols supported by AONS. On receiving this message, AEP CP 704 assigns an AONS message id to the message, encapsulates the message with an AONP header, and performs any necessary operations related to the AONS network (e.g. security and reliability services). Also, if necessary, the message is converted to a "canonical" format by AEP CP 704. The message is carried over a TCP connection to AR 710 along the path to the destination application 718A. The AONS routers along the path perform the infrastructure services necessary for the message and can change the routing based on the policies configured by the customer. The message is received at the destination AEP Server Proxy (SP) 706. AEP SP 706 performs necessary security and reliability functions and translates the message to the format that is understood by the receiving application, if necessary. AEP SP 706 then sends the message to receiving application 718A using any of the access protocols that application 718A and AONS support. A detailed message flow through AONS network 702 is described in later sections.", ¶196]
["This capability also allows AONS to send a message to multiple destinations (based on either statically defined or dynamic subscriptions to message types or information topics), with optimal fan-out through AONS routers. This capability further allows AONS to redirect all messages previously sent to an application so that it can be processed by a new application. ", ¶235]


With the second IoT device subscribed to receive communication from the first Iot device(Phillips teaches the AONs system facilitates a publish-subscribe system i.e. a client device subscribe to receive message from server, ¶235)
["This capability also allows AONS to send a message to multiple destinations (based on either statically defined or dynamic subscriptions to message types or information topics), with optimal fan-out through AONS routers. This capability further allows AONS to redirect all messages previously sent to an application so that it can be processed by a new application.", ¶235]


[“As yet another example, the network element may change QoS attributes of flows processed in the network element if network latency is detected as a problem.”, ¶92]
["Reliability: AONS can complement existing guaranteed messaging systems by intermediating between unlike proprietary mechanisms. It can also provide reliability for HTTP-based applications (including web services) that currently lack reliable delivery. As an additional feature, AONS can generate confirmations of successful message delivery as well as automatically generate exception responses when delivery cannot be confirmed. ", ¶219]

a device cooperating with said messaging system server and configured to generate commands for controlling the first and second IoT devices, and to associate the at least one guaranteed message delivery option in the QoS database.
[“An "AEP Server Proxy" is an AONS node that performs the services necessary for applications on the receiving side of a message (a server). In the rest of the document, a Server Proxy may also be referred as an end point proxy. The typical responsibilities of the Server Proxy in processing a message are: protocol management, end point termination for reliable delivery, security end point service termination (decryption, verification of digital signature, etc.), flow selection & execution/infrastructure services (logging, compression, content translation, etc.), message de-encapsulation in AONP header, acknowledgement to sending AONS node, application routing/request message delivery to destination, response message correlation, and routing to entry AONS node.”, ¶201]
Phillips does not teach said messaging system server configured to interface with the first and second IoT messaging platforms to translate received messages from the first messaging protocol directly to the second messaging protocol. Brady teaches message broker system(¶33). Brady teaches said messaging system server configured to interface with the first and second IoT messaging platforms to translate received messages from the first messaging protocol directly to the second messaging (Brady teaches direct translation and re-translation back and forth between two devices of various protocols CoAP, MQTT etc  , ¶18,31).
["Device 1010 may include one or more application-layer communications protocol modules 1050 which may implement one or more application-layer communication protocols. Examples include CoAP, MQTT, OPC UA, HTTP, and the like, In some examples, application-layer communications protocol modules 1050 may be implemented inside applications 1040. Application-layer communications protocol modules 1050 each implement a respective messaging protocol. Messages sent from applications 1040 are received by one of application-layer communications protocol modules 1050. Application-layer communications protocol module 1050 corresponding to the desired application-layer communications protocol then constructs the message according to its corresponding protocol and sends it to lower-layers communication protocols module 1060.  ", ¶18]
["Selection module 1070 may also translate incoming messages from the selected protocol to the application's native protocol upon receiving a response or other message from the remote device and then pass this incoming message to the application module. Selection module 1070 may keep track of the original protocol of each message in data store 1120 and may retranslate any responses into the original protocol. In other examples, applications 1040 may send the message contents to selection module 1070 directly who may then select the appropriate protocol, form the message using the application-layer communications protocol modules 1050 and send the message using the lower layers communication protocols module 1060. ", ¶31]

	It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phlilps translation methods with support for direct translation of protocols such as machine to machine protocols taught by Brady. The reason for this modification would be to provide translation messages exchanged in between devices that benefits from a direct translation. Such a modification would also be motivated by the improvement of additional protocols that can be translated such as the MQTT, CoAP known in the art as taught by Brady.
	The combination of Phillips/Brady has been discussed above and although Phillips teaches guaranteed message delivery and  retention in general(¶105 overhead  need to persist message when guaranteed delivery is implemented) but  Phillips/Brady do not teach at least one message retention option for the message being delivered to the second IoT 
a device cooperating with said messaging system server and configured to generate commands for controlling the first and second IoT devices, and to associate the at least one message retention option with the at least one guaranteed message delivery option in the QoS database. Hoffner in the same field of endeavor teaches a message brokering system analogous to Phillips. Hoffner teaches at least one message retention option for the message being delivered to the second IoT device, and a QoS message registry associated with the said QoS database to store a copy of the message during delivery of the message to the second IoT device(Hoffner teaches a persisted or persistless option as part of guaranteed message delivery, ¶s78,79, 105) 
 [“In any of the examples herein, the messaging meta broker gateway can route incoming messages without persisting them. For example, instead of storing messages in a queue or database, they can be directly passed to their destination, whether it be a client, message broker, or data repository. Such a persistless message routing approach allows the messaging meta broker gateway to scale well horizontally. “, ¶78]

[“Persistless message routing can also be achieved by processing messages in memory only, without storing to secondary storage. So, incoming messages from clients can be passed to corresponding brokers without storing to secondary storage. “, ¶79]

["Within the persistless messages layer 520, a meta broker instance 550A-550N performs functions for handling and routing published messages and subscription requests (from gateway clients 11A-11N) and handling and routing subscribed messages (to gateway clients 11A-11N) as are described above and elsewhere in this disclosure. Because the meta broker instances 550A-550N are connected to the broker appliances in the persisted messages layer 530, the persistless messages layer 520 presents a unified appearance to clients, regardless of which meta broker instances they are connected to. In examples, the meta broker instances 550A-550N does not provide persistent storage for at least some messages and are therefore called "persistless". Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces. Thus, persistless messaging processing is that not providing persistent storage. The persistless property of meta broker instances 550A-550N allows them to be lightweight software applications, easily extensible, with minimal synchronization requirements between meta broker instances 550A-550N. As described herein, persistless message processing can route messages without storing them in secondary storage (e.g., they are stored in memory only). ", ¶105]

(Hoffner teaches metabroker gateways that assist in routing message and the implementation of guaranteed delivery and persist/persistless message handling, fig1, ¶¶05)
 ["Within the persistless messages layer 520, a meta broker instance 550A-550N performs functions for handling and routing published messages and subscription requests (from gateway clients 11A-11N) and handling and routing subscribed messages (to gateway clients 11A-11N) as are described above and elsewhere in this disclosure. Because the meta broker instances 550A-550N are connected to the broker appliances in the persisted messages layer 530, the persistless messages layer 520 presents a unified appearance to clients, regardless of which meta broker instances they are connected to. In examples, the meta broker instances 550A-550N does not provide persistent storage for at least some messages and are therefore called "persistless". Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces. Thus, persistless messaging processing is that not providing persistent storage. The persistless property of meta broker instances 550A-550N allows them to be lightweight software applications, easily extensible, with minimal synchronization requirements between meta broker instances 550A-550N. As described herein, persistless message processing can route messages without storing them in secondary storage (e.g., they are stored in memory only). ", ¶105]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phillips/Brady with a guaranteed delivery system that has the option for persisted or non-persisted guaranteed delivery. The reason for this modification would be to allow for a flexible guaranteed delivery system that allows for certain perhaps higher priority message to use persisted delivery and reduce overhead by use of non-persisted delivery for lower priority or any messages that do not need persisted guaranteed delivery.
Regarding claims 3,16, and 23, Phillips teaches wherein the at least one guaranteed message delivery option includes an option where the message is to be delivered at least once to the second IoT device to guarantee delivery; and wherein said 
["The delivery semantics can be applied using various approaches : once and only once, at least once and at most once. This approach applies reliable and ordered processing principles in a highly available manner across multiple blades in the network. The approach addresses the biggest known performance problem with guaranteed delivery and reliability (GDR), which is the overhead of persisting messages. Using integration with storage management products, optimal SAN-based protocols can be leveraged for fast I/O and persistence to disk.", ¶ 105]

[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]

Regarding claims 4,17, and 24, Phillips teaches wherein the at least one guaranteed message delivery option includes an option where the message is to be delivered only once to the second IoT device to guarantee delivery; and wherein said messaging system server is configured to perform handshaking between the first and second IoT devices so that the message is delivered only once to guarantee delivery.
["The delivery semantics can be applied using various approaches : once and only once, at least once and at most once. This approach applies reliable and ordered processing principles in a highly available manner across multiple blades in the network. The approach addresses the biggest known performance problem with guaranteed delivery and reliability (GDR), which is the overhead of persisting messages. Using integration with storage management products, optimal SAN-based protocols can be leveraged for fast I/O and persistence to disk.", ¶ 105]

[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]

Regarding claims 5,18, and 25, Phillips teaches wherein the QoS database further provides a message delivery acknowledgement option for the message being delivered from the first IoT device to the second IoT device; and wherein said device is further configured to associate the message delivery acknowledgment option to the message being delivered to the second IoT device.
[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]

Regarding claims 6 and 19, Phillips teaches wherein the message delivery acknowledgement option includes delivery of an acknowledgment message or a rejection message; and wherein said messaging system server is configured to deliver the acknowledgement message to the first IoT device when the message has been delivered to the second IoT device, or deliver the rejection message to the first IoT device when the message has been rejected by the second IoT device.
[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]
["Reliability: AONS can complement existing guaranteed messaging systems by intermediating between unlike proprietary mechanisms. It can also provide reliability for HTTP-based applications (including web services) that currently lack reliable delivery. As an additional feature, AONS can generate confirmations of successful message delivery as well as automatically generate exception responses when delivery cannot be confirmed. ", ¶219]

Regarding claim 8, Hoffner teaches wherein the at least one message retention option includes a delete option; and wherein said messaging system server is configured to delete the stored copy of the message in the QoS message registry after delivery of the message to the second IoT device(persisted message delivery can be normal where message are deleted after delivery or can be maintained for some time after normal delivery and processing of messages, ¶105).
["Within the persistless messages layer 520, a meta broker instance 550A-550N performs functions for handling and routing published messages and subscription requests (from gateway clients 11A-11N) and handling and routing subscribed messages (to gateway clients 11A-11N) as are described above and elsewhere in this disclosure. Because the meta broker instances 550A-550N are connected to the broker appliances in the persisted messages layer 530, the persistless messages layer 520 presents a unified appearance to clients, regardless of which meta broker instances they are connected to. In examples, the meta broker instances 550A-550N does not provide persistent storage for at least some messages and are therefore called "persistless". Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces. Thus, persistless messaging processing is that not providing persistent storage. The persistless property of meta broker instances 550A-550N allows them to be lightweight software applications, easily extensible, with minimal synchronization requirements between meta broker instances 550A-550N. As described herein, persistless message processing can route messages without storing them in secondary storage (e.g., they are stored in memory only). ", ¶105]


[“Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces.”, ¶105]

Regarding claim 13, Phillips teaches  wherein said messaging system server is further configured to generate at least one permissions record associated with the plurality of IoT devices, with the at least one permissions record allowing said messaging system server to detect an unauthorized message delivery to the second IoT device.
["Providing a mechanism to specify permissions on the executing code that cannot be overridden and controlled by the network device itself. Permissions can be specified that either allow or deny access to resources; ", ¶111]
["In one embodiment, AOS bladelets.TM. 818 and scriptlets.TM. 820 include: message input (read message), message output (send message), logging/audit, decision, external data access, XML parsing, XML transformation, caching, scriptlet container, publish, subscribe, message validation (schema, format, etc.), filtering/masking, signing, authentication, authorization, encryption, decryption, activity monitoring sourcing, activity monitoring marking, activity monitoring processing, activity monitoring notification, message discard, firewall block, firewall unblock, message intercept, and message stop-intercept. ", ¶243]


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips/Brady/Hoffner as applied to claim 9 above, and further in view of Farmer US 2016/0112287 and Katis US 2016/0359776 .


["The database 22 stores and manages the persistent meta data for a number of entities in the system 10, including Contacts and Participants, Conversations and Messages (live and stored), and default Priorities, and information regarding the Servers 16.", ¶103]
[" The Persistent Infinite Message Buffer or PIMB 30 is a set of indexed (i.e., time-stamped and sequentially numbered) Media payload data structures and a system for their storage and retrieval. In one embodiment, the data in the PIMB 30 is arbitrarily persistent, meaning it is available virtually forever or at least until the system runs out of storage. Various retention rates and strategies may be employed to make effective use of storage resources. ", ¶147]

Katis does not teach with the storage option further including an option for keeping the meta data while deleting the message body. Farmer in the analogous networking arts teaches a system for monitoring packets and storage of communication packets on a computing network. Farmer teaches wherein the stored message includes a message body and meta data associated with the message body.
["Thus, for example, some summary information may be stored for data items not flagged for retention, although such summary information presumably would take less storage space than it would take to retain the data items in their raw state. Other variations are possible. In general, packets that correspond to a triggering event are far less frequent than the overall network traffic, so that retaining metadata or other derived or partial information can save significant storage space over retaining all packets in full. "¶92]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phillips/Brady/Hoffner with persisting metadata and payload of message as taught by 
Regarding claim 11, Phillips/Brady/Hoffner does not teach wherein said messaging system server is further configured to generate a timestamp on when the message was delivered to the second IoT device, with the storage option further including an option for storing the timestamp. Katis in the analogous networking arts teaches a system for management of messages in a computing network. Katis teaches wherein said messaging system server is further configured to generate a timestamp on when the message was delivered to the second IoT device.
["The database 22 stores and manages the persistent meta data for a number of entities in the system 10, including Contacts and Participants, Conversations and Messages (live and stored), and default Priorities, and information regarding the Servers 16.", ¶103]
[" The Persistent Infinite Message Buffer or PIMB 30 is a set of indexed (i.e., time-stamped and sequentially numbered) Media payload data structures and a system for their storage and retrieval. In one embodiment, the data in the PIMB 30 is arbitrarily persistent, meaning it is available virtually forever or at least until the system runs out of storage. Various retention rates and strategies may be employed to make effective use of storage resources. ", ¶147]

Katis does not teach with the storage option further including an option for keeping the meta data while deleting the message body. Farmer in the analogous networking arts teaches a system for monitoring packets and storage of communication packets on a computing network. Farmer teaches with the storage option further including an option for storing the timestamp.
["Thus, for example, some summary information may be stored for data items not flagged for retention, although such summary information presumably would take less storage space than it would take to retain the data items in their raw state. Other variations are possible. In general, packets that correspond to a triggering event are far less frequent than the overall network traffic, so that retaining metadata or other derived or partial information can save significant storage space over retaining all packets in full. "¶92]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phillips/Brady/Hoffner with persisting metadata and payload of message as taught by Katis and additionally selective storage of message timestamps as taught by Farmer  . The reason for this modification with respect Katis is to provide the ability to store message timestamps for statistical analysis or auditing purposes(subpoena for phone/txt msg records in litigation) and the motivation for selective storage of metadata or payload is to provide for reduction in storage needed to store timestamps by not storing timestamps when such information is not needed for auditing requirements.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Phillips/Brady/Hoffner as applied to claim 1 above, and further in view of Lieu US 2017/0012916.
Regarding claim 12, Phillips/Brady/Hoffner do not teach wherein said messaging system server is further configured to generate at least one restrictions record associated with the plurality of IoT devices, with the at least one restrictions record allowing said messaging system server to control delivery of the message to the second IoT device based on at least one of timing restrictions, location restrictions, presence restrictions and path restrictions. Lieu teaches a message publish subscribe system. Lieu teaches wherein said messaging system server is further configured to generate at least one restrictions record associated with the plurality of IoT devices, with the at least 
["In an embodiment, defined restrictions relating to control of the message may include one or more of a group consisting of: defining a time of availability of the message; defining a subscriber location; defining when the subscriber meets a criterion; defining a property of the message; defining a scope of access to the message based on subscriber characteristics; and defining a type of subscriber. ",¶11]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Phillips/Brady/Farmer with applying restriction to delivery of message. The reason for this modification would be to control delivery of messages.

Claims 1, 3-6, 8-9, 13-14, 16-19 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al US 2007/0028001, and further in view of Hoffner  et al US 2018/0167476
Regarding claims 1, 14 and 21, Phillips teaches a system, method and non-transitory CRM comprising: a messaging system server configured to interface with a plurality of Internet of Thing (IoT) devices operating with different messaging protocols, the plurality of IoT devices comprising a first IoT device associated with a first IOT messaging platform and operating with a first messaging protocol only supported by the first IoT messaging platform and a second IoT device associated with a second IOT messaging platform and operating with a second messaging protocol only supported by the second IoT messaging platform, with the second messaging protocol being different from the first messaging protocol, and with the second IoT device being subscribed to receive messages from the first IoT device(Phillips teaches sending  of messages back and forth between a server device to a client device  , in other words from a first IOT device to a second IOT device. The client and servers may have use different messaging protocols and of different protocols are use the AONs proxies translates from one protocol to another as needed, although Phillips does not specifically teach that the server and client are limited to only supporting one protocol one of ordinary skill would understand that based on circumstances there would be a client and server each supporting only a single protocol., ¶s 164,180, 196, 235 ),
[“FIG. 4 depicts a sample flow 400 that might be associated with a particular message classification. Flow 400 comprises, in order, actions 402-414; other flows may comprise one or more other actions. Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol. Action 412 indicates that the message should be encrypted using a particular key. Action 414 indicates that the message should be forwarded towards the message's destination.”, ¶164]
["In addition, AONS provides translation services from one format to another based on the needs of applications. A typical deployment might involve a first AONS node that receives an application message (the client proxy) translating the message to a "canonical" format, which is carried as an AONS message through the AONS network. The server proxy might translate the message from the "canonical" format to the format understood by the receiving application before delivering the message. For understanding some of the non-industry standard formats, a message dictionary may be used.", ¶180]
["A typical message flow involves a particular client application 714A submitting a message to the AEP Client Proxy (CP) 704 through one of the various access protocols supported by AONS. On receiving this message, AEP CP 704 assigns an AONS message id to the message, encapsulates the message with an AONP header, and performs any necessary operations related to the AONS network (e.g. security and reliability services). Also, if necessary, the message is converted to a "canonical" format by AEP CP 704. The message is carried over a TCP connection to AR 710 along the path to the destination application 718A. The AONS routers along the path perform the infrastructure services necessary for the message and can change the routing based on the policies configured by the customer. The message is received at the destination AEP Server Proxy (SP) 706. AEP SP 706 performs necessary security and reliability functions and translates the message to the format that is understood by the receiving application, if necessary. AEP SP 706 then sends the message to receiving application 718A using any of the access protocols that application 718A and AONS support. A detailed message flow through AONS network 702 is described in later sections.", ¶196]
["This capability also allows AONS to send a message to multiple destinations (based on either statically defined or dynamic subscriptions to message types or information topics), with optimal fan-out through AONS routers. This capability further allows AONS to redirect all messages previously sent to an application so that it can be processed by a new application. ", ¶235]


With the second IoT device subscribed to receive communication from the first Iot device(Phillips teaches the AONs system facilitates a publish-subscribe system i.e. a client device subscribe to receive message from server, ¶235)
["This capability also allows AONS to send a message to multiple destinations (based on either statically defined or dynamic subscriptions to message types or information topics), with optimal fan-out through AONS routers. This capability further allows AONS to redirect all messages previously sent to an application so that it can be processed by a new application.", ¶235]

said messaging system server comprising a Quality of Service (QoS) database providing at least one guaranteed message delivery option for the messages being delivered from the first IoT device to the second IoT device; and 
[“As yet another example, the network element may change QoS attributes of flows processed in the network element if network latency is detected as a problem.”, ¶92]
["Reliability: AONS can complement existing guaranteed messaging systems by intermediating between unlike proprietary mechanisms. It can also provide reliability for HTTP-based applications (including web services) that currently lack reliable delivery. As an additional feature, AONS can generate confirmations of successful message delivery as well as automatically generate exception responses when delivery cannot be confirmed. ", ¶219]
a device cooperating with said messaging system server and configured to generate commands for controlling the first and second IoT devices, and to associate the at least 
[“An "AEP Server Proxy" is an AONS node that performs the services necessary for applications on the receiving side of a message (a server). In the rest of the document, a Server Proxy may also be referred as an end point proxy. The typical responsibilities of the Server Proxy in processing a message are: protocol management, end point termination for reliable delivery, security end point service termination (decryption, verification of digital signature, etc.), flow selection & execution/infrastructure services (logging, compression, content translation, etc.), message de-encapsulation in AONP header, acknowledgement to sending AONS node, application routing/request message delivery to destination, response message correlation, and routing to entry AONS node.”, ¶201]
Phillips does not teach said messaging system server configured to interface with the first and second IoT messaging platforms to translate received messages from the first messaging protocol directly to the second messaging protocol. Hoffner teaches message broker system(¶4). Hoffner teaches said messaging system server configured to interface with the first and second IoT messaging platforms to translate received messages from the first messaging protocol directly to the second messaging protocol(Hoffner teaches direct translations back and forth by meta brokers between two devices of various protocols CoAP, MQTT etc  , ¶28,06).
["Supported protocols can include MQTT, MQTT-over-WebSocket, AMQP, REST, and the like. The software-based meta-broker gateway can also support a range of broker adapters to offer compatibility with many broker types, which can include Kafka, Solace, RabbitMQ, and the like. With appropriate adapters, the software-based meta broker can also interface directly with consume-only message repositories such as a big-data archive. ", ¶28]
[" respective messaging meta broker destinations, wherein the messaging meta broker destinations comprise one or more of the message brokers or big-data repositories; initializing a subscription mapping repository; receiving a first published message from a first client device using a first messaging protocol over a first client connection among the concurrent client connections, the first published message having a first topic; accessing the topic mapping repository to determine, based at least partly on the first topic, at least one message destination for the first published message, from among the messaging meta broker destinations; forwarding the first published message to the at least one message destination; wherein forwarding includes translating the first published message from the first messaging protocol to a different second protocol for compatibility with one or more of the message destinations; receiving, from a second client device, a second subscription request comprising a second topic pattern and identifying the second client device as a subscriber; accessing the topic mapping repository to determine one or more sources hosting a second topic matching the topic pattern, from among the one or more message brokers; and issuing one or more subscription requests to the one or more sources. ", ¶6]
	It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phlilps translation methods with support for direct translation of protocols such as machine to machine protocols taught by Hoffner. The reason for this modification would be to provide translation messages exchanged in between devices that benefits from a direct translation. Such a modification would also be motivated by the improvement of additional protocols that can be translated such as the MQTT, AMQP known in the art as taught by Hoffner.
Phillips teaches guaranteed message delivery and retention in general(¶105 overhead  need to persist message when guaranteed delivery is implemented) but  Phillips do not teach at least one message retention option for the message being delivered to the second IoT device, and a QoS message registry associated with the said QoS database to store a copy of the message during delivery of the message to the second IoT device; 
a device cooperating with said messaging system server and configured to generate commands for controlling the first and second IoT devices, and to associate the at least one message retention option with the at least one guaranteed message delivery option in the QoS database. Hoffner in the same field of endeavor teaches a message brokering system analogous to Phillips. Hoffner teaches at least one message retention option for the message being delivered to the second IoT device, and a QoS message registry associated with the said QoS database to store a copy of the message during delivery of the message to the second IoT device(Hoffner teaches a persisted or persistless option as part of guaranteed message delivery, ¶s78,79, 105) 
 [“In any of the examples herein, the messaging meta broker gateway can route incoming messages without persisting them. For example, instead of storing messages in a queue or database, they can be directly passed to their destination, whether it be a client, message broker, or data repository. Such a persistless message routing approach allows the messaging meta broker gateway to scale well horizontally. “, ¶78]

[“Persistless message routing can also be achieved by processing messages in memory only, without storing to secondary storage. So, incoming messages from clients can be passed to corresponding brokers without storing to secondary storage. “, ¶79]

["Within the persistless messages layer 520, a meta broker instance 550A-550N performs functions for handling and routing published messages and subscription requests (from gateway clients 11A-11N) and handling and routing subscribed messages (to gateway clients 11A-11N) as are described above and elsewhere in this disclosure. Because the meta broker instances 550A-550N are connected to the broker appliances in the persisted messages layer 530, the persistless messages layer 520 presents a unified appearance to clients, regardless of which meta broker instances they are connected to. In examples, the meta broker instances 550A-550N does not provide persistent storage for at least some messages and are therefore called "persistless". Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces. Thus, persistless messaging processing is that not providing persistent storage. The persistless property of meta broker instances 550A-550N allows them to be lightweight software applications, easily extensible, with minimal synchronization requirements between meta broker instances 550A-550N. As described herein, persistless message processing can route messages without storing them in secondary storage (e.g., they are stored in memory only). ", ¶105]

a device cooperating with said messaging system server and configured to generate commands for controlling the first and second IoT devices, and to associate the at least one message retention option with the at least one guaranteed message delivery option in the QoS database(Hoffner teaches metabroker gateways that assist in routing message and the implementation of guaranteed delivery and persist/persistless message handling, fig1, ¶¶05)
 ["Within the persistless messages layer 520, a meta broker instance 550A-550N performs functions for handling and routing published messages and subscription requests (from gateway clients 11A-11N) and handling and routing subscribed messages (to gateway clients 11A-11N) as are described above and elsewhere in this disclosure. Because the meta broker instances 550A-550N are connected to the broker appliances in the persisted messages layer 530, the persistless messages layer 520 presents a unified appearance to clients, regardless of which meta broker instances they are connected to. In examples, the meta broker instances 550A-550N does not provide persistent storage for at least some messages and are therefore called "persistless". Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces. Thus, persistless messaging processing is that not providing persistent storage. The persistless property of meta broker instances 550A-550N allows them to be lightweight software applications, easily extensible, with minimal synchronization requirements between meta broker instances 550A-550N. As described herein, persistless message processing can route messages without storing them in secondary storage (e.g., they are stored in memory only). ", ¶105]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phillips/Brady with a guaranteed delivery system that has the option for persisted or non-persisted guaranteed delivery . The reason for this modification would be to allow for a flexible guaranteed delivery system that allows for certain perhaps higher priority message to use persisted delivery and reduce overhead by use of non-persisted delivery for lower priority or any messages that do not need persisted guaranteed delivery.
Regarding claims 3,16, and 23, Phillips teaches wherein the at least one guaranteed message delivery option includes an option where the message is to be delivered at least once to the second IoT device to guarantee delivery; and wherein said messaging system server is configured to perform handshaking between the first and second IoT devices so that the message is delivered at least once to guarantee delivery.
["The delivery semantics can be applied using various approaches : once and only once, at least once and at most once. This approach applies reliable and ordered processing principles in a highly available manner across multiple blades in the network. The approach addresses the biggest known performance problem with guaranteed delivery and reliability (GDR), which is the overhead of persisting messages. Using integration with storage management products, optimal SAN-based protocols can be leveraged for fast I/O and persistence to disk.", ¶ 105]

[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]

Regarding claims 4,17, and 24, Phillips teaches wherein the at least one guaranteed message delivery option includes an option where the message is to be delivered only once to the second IoT device to guarantee delivery; and wherein said messaging system server is configured to perform handshaking between the first and second IoT devices so that the message is delivered only once to guarantee delivery.
["The delivery semantics can be applied using various approaches : once and only once, at least once and at most once. This approach applies reliable and ordered processing principles in a highly available manner across multiple blades in the network. The approach addresses the biggest known performance problem with guaranteed delivery and reliability (GDR), which is the overhead of persisting messages. Using integration with storage management products, optimal SAN-based protocols can be leveraged for fast I/O and persistence to disk.", ¶ 105]

[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]

Regarding claims 5,18, and 25, Phillips teaches wherein the QoS database further provides a message delivery acknowledgement option for the message being delivered from the first IoT device to the second IoT device; and wherein said device is further configured to associate the message delivery acknowledgment option to the message being delivered to the second IoT device.
[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]

Regarding claims 6 and 19, Phillips teaches wherein the message delivery acknowledgement option includes delivery of an acknowledgment message or a rejection message; and wherein said messaging system server is configured to deliver the acknowledgement message to the first IoT device when the message has been delivered to the second IoT device, or deliver the rejection message to the first IoT device when the message has been rejected by the second IoT device.
[" At circumscribed numeral 9, AEP SP 1510 sends a reliable messaging (RM) acknowledgement (ACK) to AONS router 1508. At circumscribed numeral 10, AONS router 1508 receives the RM ACK and sends the RM ACK to AEP CP 1506. At circumscribed numeral 11, AEP CP 1506 receives the RM ACK and, in response, deletes the copy of the message that is stored in data store 1512. Because the delivery of the message has been acknowledged, there is no further need to store a copy of the message in data store 1512. Alternatively, if AEP CP 1506 does not receive the RM ACK within a specified period of time, then AEP CP 1506 resends the message. ", ¶268]
["Reliability: AONS can complement existing guaranteed messaging systems by intermediating between unlike proprietary mechanisms. It can also provide reliability for HTTP-based applications (including web services) that currently lack reliable delivery. As an additional feature, AONS can generate confirmations of successful message delivery as well as automatically generate exception responses when delivery cannot be confirmed. ", ¶219]

Regarding claim 8, Hoffner teaches wherein the at least one message retention option includes a delete option; and wherein said messaging system server is configured to delete the stored copy of the message in the QoS message registry after (persisted message delivery can be normal where message are deleted after delivery or can be maintained for some time after normal delivery and processing of messages, ¶105).
["Within the persistless messages layer 520, a meta broker instance 550A-550N performs functions for handling and routing published messages and subscription requests (from gateway clients 11A-11N) and handling and routing subscribed messages (to gateway clients 11A-11N) as are described above and elsewhere in this disclosure. Because the meta broker instances 550A-550N are connected to the broker appliances in the persisted messages layer 530, the persistless messages layer 520 presents a unified appearance to clients, regardless of which meta broker instances they are connected to. In examples, the meta broker instances 550A-550N does not provide persistent storage for at least some messages and are therefore called "persistless". Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces. Thus, persistless messaging processing is that not providing persistent storage. The persistless property of meta broker instances 550A-550N allows them to be lightweight software applications, easily extensible, with minimal synchronization requirements between meta broker instances 550A-550N. As described herein, persistless message processing can route messages without storing them in secondary storage (e.g., they are stored in memory only). ", ¶105]

Regarding claim 9, Hoffner teaches wherein the at least one message retention option includes a storage option; and wherein said messaging system server is configured to keep the stored copy of the message in the QoS message registry after delivery to the second IoT device.
[“Persistent storage can include storage for a time duration beyond the normal buffering of data required as occurs while messages are received, pass through, are processed, and are transmitted through messaging meta broker gateways including their client-side and broker-side interfaces.”, ¶105]

Regarding claim 13, Phillips teaches  wherein said messaging system server is further configured to generate at least one permissions record associated with the plurality of IoT devices, with the at least one permissions record allowing said 
["Providing a mechanism to specify permissions on the executing code that cannot be overridden and controlled by the network device itself. Permissions can be specified that either allow or deny access to resources; ", ¶111]
["In one embodiment, AOS bladelets.TM. 818 and scriptlets.TM. 820 include: message input (read message), message output (send message), logging/audit, decision, external data access, XML parsing, XML transformation, caching, scriptlet container, publish, subscribe, message validation (schema, format, etc.), filtering/masking, signing, authentication, authorization, encryption, decryption, activity monitoring sourcing, activity monitoring marking, activity monitoring processing, activity monitoring notification, message discard, firewall block, firewall unblock, message intercept, and message stop-intercept. ", ¶243]

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips/Hoffner as applied to claim 9 above, and further in view of Farmer US 2016/0112287 and Katis US 2016/0359776.
Regarding claim 10, Phillips/Hoffner does not teach wherein the stored message includes a message body and meta data associated with the message body, with the storage option further including an option for keeping the meta data while deleting the message body. Katis in the analogous networking arts teaches a system for  management of messages in a computing network. Katis teaches wherein the stored message includes a message body and meta data associated with the message body, 
["The database 22 stores and manages the persistent meta data for a number of entities in the system 10, including Contacts and Participants, Conversations and Messages (live and stored), and default Priorities, and information regarding the Servers 16.", ¶103]
[" The Persistent Infinite Message Buffer or PIMB 30 is a set of indexed (i.e., time-stamped and sequentially numbered) Media payload data structures and a system for their storage and retrieval. In one embodiment, the data in the PIMB 30 is arbitrarily persistent, meaning it is available virtually forever or at least until the system runs out of storage. Various retention rates and strategies may be employed to make effective use of storage resources. ", ¶147]


["Thus, for example, some summary information may be stored for data items not flagged for retention, although such summary information presumably would take less storage space than it would take to retain the data items in their raw state. Other variations are possible. In general, packets that correspond to a triggering event are far less frequent than the overall network traffic, so that retaining metadata or other derived or partial information can save significant storage space over retaining all packets in full. "¶92]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phillips/Hoffner with persisting metadata and payload of message as taught by Katis and additionally selective storage of metadata or payload as taught by Farmer. The reason for this modification with respect Katis is to provide the ability to store message payload and or metadata for statistical analysis or auditing purposes(subpoena for phone/txt msg records in litigation) and the motivation for selective storage of metadata or payload is to provide for reduction in storage needed to storage payload information if storing only the metadata is sufficient to provide auditing requirements.
Regarding claim 11, Phillips/Hoffner does not teach wherein said messaging system server is further configured to generate a timestamp on when the message was delivered to the second IoT device, with the storage option further including an option for storing the timestamp. Katis in the analogous networking arts teaches a system for management of messages in a computing network. Katis teaches wherein said messaging system server is further configured to generate a timestamp on when the message was delivered to the second IoT device.
["The database 22 stores and manages the persistent meta data for a number of entities in the system 10, including Contacts and Participants, Conversations and Messages (live and stored), and default Priorities, and information regarding the Servers 16.", ¶103]
[" The Persistent Infinite Message Buffer or PIMB 30 is a set of indexed (i.e., time-stamped and sequentially numbered) Media payload data structures and a system for their storage and retrieval. In one embodiment, the data in the PIMB 30 is arbitrarily persistent, meaning it is available virtually forever or at least until the system runs out of storage. Various retention rates and strategies may be employed to make effective use of storage resources. ", ¶147]

Katis does not teach with the storage option further including an option for keeping the meta data while deleting the message body. Farmer in the analogous networking arts teaches a system for monitoring packets and storage of communication packets on a computing network. Farmer teaches with the storage option further including an option for storing the timestamp.
["Thus, for example, some summary information may be stored for data items not flagged for retention, although such summary information presumably would take less storage space than it would take to retain the data items in their raw state. Other variations are possible. In general, packets that correspond to a triggering event are far less frequent than the overall network traffic, so that retaining metadata or other derived or partial information can save significant storage space over retaining all packets in full. "¶92]

It would have been obvious to a person of ordinary skill in the art at the time of the filing to modify Phillips/Hoffner with persisting metadata and payload of message as taught by Katis and additionally selective storage of message timestamps as taught by Farmer . The reason for this modification with respect Katis is to provide the ability to store message timestamps for statistical analysis or auditing purposes(subpoena for phone/txt msg records in litigation) and the motivation for selective storage of metadata or payload is to provide for reduction in storage needed to store timestamps by not storing timestamps when such information is not needed for auditing requirements.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Phillips/Hoffner as applied to claim 1 above, and further in view of Lieu US 2017/0012916.
Regarding claim 12, Phillips/Hoffner do not teach wherein said messaging system server is further configured to generate at least one restrictions record associated with the plurality of IoT devices, with the at least one restrictions record allowing said messaging system server to control delivery of the message to the second IoT device based on at least one of timing restrictions, location restrictions, presence restrictions and path restrictions. Lieu teaches a message publish subscribe system. Lieu teaches wherein said messaging system server is further configured to generate at least one restrictions record associated with the plurality of IoT devices, with the at least one restrictions record allowing said messaging system server to control delivery of the message to the second IoT device based on at least one of timing restrictions, location restrictions, presence restrictions and path restrictions.
["In an embodiment, defined restrictions relating to control of the message may include one or more of a group consisting of: defining a time of availability of the message; defining a subscriber location; defining when the subscriber meets a criterion; defining a property of the message; defining a scope of access to the message based on subscriber characteristics; and defining a type of subscriber. ",¶11]

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Phillips/Hoffner with applying restriction to delivery of message. The reason for this modification would be to control delivery of messages.

Applicant Remarks
Applicant’s arguments with respect to claims 1, 3-6, 8-14, 16-19, 21-22 and 23-25 have been considered but are not persuasive. The applicant makes the argument that the cited art does not teach a retention option recited in the independent claims 1,14, and 21. The examiner contends that while Phillips/Brady do not teach a retention policy in the context of a guaranteed message delivery system, Hoffner teaches a retention policy referred to as a persisted/persistless delivery as part of the guaranteed message delivery. Thus claims 1, 14 and 21 are obvious over Phillips and further view of Brady and Hoffner of obvious over Phillips in view of Hoffner as presented in the rejections above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456